DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/IL2019/050833 filed 23 July 2019. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/701,899 filed 23 July 2018.

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 4 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zelkha et al. (US 2017/0354704).
	The Applicant claims, in claim 1, a composition comprising a) lycopene, b) phytoene and phytofluene, and c) carnosic acid in a ratio of a) to b) of from 1:0.05 to 1:0.9. Claim 2 requires the ratio of a) to c) to be from 1:0.05 to 1:0.9. Claims 3-4 require the composition to further comprise tocopherol and the ratio of a) to tocopherol to be from 1:0.05 to 1:0.9. Claims 5-6 require the composition to further comprise beta-carotene and the ratio of a) to beta-carotene to be from 1:0.05 to 1:0.9. Claims 7 and 9-12 recite intended uses of the claimed composition, do not result in a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2111.01 (II)). In claim 8, the composition further comprises an excipient.
	Zelkha teaches a composition comprising lycopene (2.0%), phytoene and phytofluene (2.2%), phytosterols, and vitamin E (tocopherol; 2.8%), [0081-0084]. The composition may further comprise carnosic acid in place of phytosterols [0036] as well as beta-carotene (0.2-1%) [0016]. Regarding the ratio of components, Zelkha teaches broadly that lycopene (present from 0.3-2%) to phytoene and phytofluene (present from 0.25-3%) can be in the range of from 1:1-1:2.5 [0006-0009]. Any excipient can be further included [0056].
	Zelkha does not teach the exact ratios of 1:0.9 for a) to b).
	Broadly, Zelkha teaches using a) to b) in a ratio of 1:1, which is reasonably close to 1:0.9. Regarding the inclusion of carnosic acid, this is taught as being a substitute for phytosterols and phytosterols can be used in any amount that is at least 2% (claim 2), which would be a 1:1 ratio with lycopene used in 2% as well. In lieu of evidence of an unexpected result, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Moreover, if lycopene is used in 2% as taught by Zelkha, selecting beta-carotene and Vitamin E, both in 1% achieves a ratio of 1:0.5 for each with lycopene. It would have been obvious to further include an excipient in the topically applied or orally administered composition of Zelkha [0056]. Claims 1-12 are accordingly rejected as obvious in view of Zelhka.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sela (US 2009/0035369).
	See above for a description of the claims.
	Sela teaches a composition comprising lycopene (0.025-5%), phytoene (0.0025-1.25%), phytofluene (0.0025-1.25%), carnosic acid (0.025-2.5%), vitamin E (0.25-25%), beta-carotene (0.025-2.5%, and a carrier or excipient [0114-0127]. The composition of Sela can be administered orally or topically [0154].
	Sela does not specify the exact required ratios of components.
	Based on the ranges of concentrations of Sela, it would have been prima facie obvious to prepare an oral or topical composition comprising lycopene (1%), phytoene and phytofluene (combined 0.5%), carnosic acid (0.5%), vitamin E (0.5%), beta-carotene (0.5%), and an excipient. The ratio of lycopene to each component would be 1:0.5, which addresses all the ratios in the instant claims. Claims 1-12 are accordingly rejected as obvious in view of Sela.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613